Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a first office action upon examination of application number.  Claims  are pending and have been examined on the merits discussed below.
	
	Response to Arguments
Applicant's arguments filed with respect to rejections under  have been fully considered but they are not persuasive. Examiner notes Applicant has removed by machine logic in at least independent claim 1.  On page 11, Applicant argues Examiner does not consider the entirety of the claim language.  Examiner points to page 8 of the previous office action wherein the entire claim 1 is referenced in the rejection under 35 USC 101.  In response to the comment that Examiner is disregarding portions of applicant’s disclosure that reference improvements to computer technology, Examiner notes that claim 1 is not directed to any such improvement to technology.  Observing the interaction with an item in a venue si not performed by a computer or any such technology therefore it does not improve any technology.  The examining step is also an observation not implemented by a computer and therefore does not offer an improvement to technology.  Configuring a webpage based on the interaction data and in response to a communication from a user merely suggests that one receives a communication from a user (that user could walk up to a venue representative) and then someone configures a webpage based on the interaction data.  Using a computer to generate a webpage does not offer any technological improvement, nor does communication a webpage to a user.  While the specification explanation of technological improvements is taken into consideration during examination of the claims, the claims must be directed to such improvements in order to show the integration of the abstract idea into a practical application.  Many of the “various technical computing advantages” from paragraph [0067] and described on page 15 of the response are features which are not claimed.  While applicant argues an improvement in interactive interfaces and states embodiments “herein feature computer networks that interactively respond to physical interactions of users with products”, the claims are not directed to such interactive interfaces. The claims only require the configuration of a webpage which is communicated to a user.  
Examiner noes the comparison to claim in Core Wireless.  The claims in Core Wireless disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. The disclosed invention in Core Wireless was found to improve the efficiency of using the electronic device by bringing together a limited list of common functions and commonly accessed stored data, which can be accessed directly from the main menu. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions without actually opening the application up. Thus, the speed of a user’s navigation through various views and windows was improved because it saved the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. Rather than paging through multiple screens of options, only a few steps were needed from start up to reaching the required data/functionality. Thus, the court found that the Specification clearly indicated that the claims were directed to an improvement in the functioning of computers, particularly those with small screens.
While the present claims recite certain specific elements directed to the display of information, the present claims do not provide an analogous improvement. Configuring a webpage based on the examining data of the product interaction data, does not set forth an improvement in the configuration of a webpage.  The interaction data is not claimed as being related to any technology, it is simply data which is examined.  The webpage is configuration is not improved.
In response to Applicant’s comments that Examiner did not substantively respond to Applicant’s arguments that the user interface features are analogous to IEG Example 37, Examiner notes that example recites a specific manner of automatically displaying icons to a user based on usage which provided a specific improvement over prior systems resulting in an improved interface.  The claims of the instant application do not relate to the automatic display of icons based on usage, nor do they offer an anolgous improvement to a user interface. Configuring a webpage based on examining data of the product interaction data merely defines what information would be included on the webpage and does not offer any technological improvement.
On page 17, Applicant asserts “interactions with the [claimed] item are recited by the claims to be transformed into a different state or thing, e.g., by “configuring, by machine logic [removed by current amendment] a webpage that specifies product information, wherein the configuring is based on the examining data of the product interaction data”. Examiner notes the item claimed is not transformed into anything.  The claim is directed to obtaining interaction data.  This data is examined in order to configure a webpage.  Per MPEP 2106.05(c), a transformation occurs when the claim effects a transformation or reduction of a particular article to a different state or thing.  It is noted that the mere manipulation or reorganization of data does not satisfy the transformation prong.  See Cybersource Corp. v. Retail Decisions, Inc.
Regarding claim 20, obtaining product physical interaction data, the product physical interaction data being in dependence on a user’s physical interaction data with an item within a venue does not change the analysis under 101.  Obtaining interaction data, whether the interaction is physical or not, remains an observation and is abstract.
9.	On page 23, Applicant argues Fonzi does not teach “wherein the configuring is performed in response to a communication received from a user: and requests what specific elements of Fonzi are being cited in reference to “sending the configured webpage to the user”.  In paragraph 0048, which is cited in the previous rejection, Fonzi describes when the user mobile device is near a table with an item, the system registers that mobile device. The pairing of the mobile device to the system is described in 0042 wherein the mobile device can use Bluetooth or other technology to pair with the system.  This communication is what facilitates the system being able to send information about the item to the user [0048].  While certain paragraphs have been pointed out in the rejection for convenience, Applicant must note the rejection is based on the entirety of the reference.  Examiner upholds the rejection that Fonzi teaches the claimed rejection as described in the prior office action. For clarity, Examiner has added additional portions of Fonzi to the rejection.
10.	In response to Applicant’s comments that the advantage of the secondary reference is not relevant to the primary reference, Examiner points out that Fonzi describes sending information about items through the use of Bluetooth or Wi-fi transceivers or beacon technologies.  This information in sent in response to observing interaction between the customer and an item for sale. [0048]  Fonzi does not specify the information sent to the customer is a webpage.  Kayser uses an advertising beacon to broadcast web addresses to send coupons, advertisements, etc.  Therefore, the secondary reference is relevant to the primary reference.
11.	Regarding claim 4, Examiner has withdrawn the rejection under 35 USC 103, however the claim remains rejected under 35 USC 101.
12.	In response to the amendments to claim 17, Applicant’s arguments are moot.  Examiner presents a new rejection to claim 17.
13.	In response to Applicant’s comments regarding claim 20, Examiner reproduces the rejection to claim 1.  The previous method of rejection was simply for brevity, the basis of the rejection is unchanged below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2, 4, 6, 7, 9-12, 17, 18, 20, 23, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to certain methods of organizing human activity, a type of abstract idea.  More specifically, the steps of the independent claim 1 and 20 including obtaining product interaction data, the product interaction data being in dependence on a user’s (physical) interaction with an item within a venue; examining data of the product (physical) interaction data, wherein the examining includes examining of data of the product interaction data to determine that the user has interacted with the item; configuring a [page] that specifies product information, wherein the configuring is based on the examining data of the product interaction data, and wherein the configuring is performed in response to a communication received from the user; and sending the configured [page] to the user are, under their broadest reasonable interpretation, an advertising and/or marketing concept. 
Independent claim 17 is directed to  a method comprising: obtaining product physical interaction data, the product physical interaction data being in dependence on a user's interaction with an item within a venue; examining data of the product physical interaction data, wherein the examining includes examining of data of the product physical interaction data to determine that the user has physically interacted with the item, wherein the examining of the product interaction data includes examining data of the product physical interaction data to determine a predicted interest level of the user in the item, wherein examining data of the product physical interaction data to determine a predicted interest level of the user in the item includes determining by the examining data of the product physical interaction data one or more classification of product interaction by the user with the item and providing the predicted interest level in dependence on the one or more classification; configuring a webpage that specifies product information, wherein the configuring is based on the examining data of the product physical interaction data, wherein the configuring is based on the predicted interested level so that content of a user interface defined by the configured webpage that is normally undisplayed is displayed responsively to the predicted interest level satisfying a threshold and wherein the configuring is performed in response to a communication received from the user; and sending the configured webpage to the user which is considered certain methods of organizing human activity since the steps are directed to advertising and/or marketing processes.
In addition, the above identified steps of the independent claims, are also mental processes since the method can be performed in the human mind (observations) or by a human with pen or paper.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the independent claims do not include additional limitations/elements that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent Claim 1 configures a webpage in response to a user communication and uses machine logic to implement the steps.  These additional elements are mere instructions to implement the abstract idea on a computer.  Independent Claim 17 includes a computer readable storage medium readable by processing circuit and storing instructions to perform the method (of claim 1).  The computer readable storage medium, machine logic and configured webpage are mere instruction to perform the abstract idea on a computer.  The system of Independent Claim 20 includes a memory, a processor in communication with the memory, machine logic and configured webpage.  These elements are also considered mere instruction to perform the abstract idea on a computer.  The claimed elements merely facilitate the performance of the abstract idea on a computer.  Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.   
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  The machine logic in each of the dependent claims 2, 3, 9-12, is analyzed in the same manner as in the independent claim analysis above.  The computer program product and machine logic of claim 18 is analyzed in the same manner as in independent claim 17 above.  The system elements of claims 21-23 are analyzed in the same manner as in independent claim 20 above.  Further, claim 2 is directed to the data displayed on the webpage and therefore only further limits the abstract idea and configuring a webpage with data is merely applying the abstract idea with a computer.  Claim 4 and 18 are directed to steps to examine interaction data and classify a user which only further limits the abstract idea.  Claim 18 is directed to gathering data from a computer device, the item or a video camera which amounts to mere data gathering which is abstract.  A computer gathering data from different sources amounts to adding the words apply it with an abstract idea.  Claims 6 and 7 are directed to the touch sensitive material to gather product interaction data which is considered extra-solution activity and is given further analysis under Step 2B.  Claims 9 and 10are directed to determining predicted interest which is further limiting to the abstract idea only.  Claims 11 and 12 are directed to gathering data from the interaction data which is abstract and further, claims 11 and 12 are directed to providing a markup language file and posting the file to an external location which is extra-solution activity and further analyzed under Step 2B.. Claims 21 and 22 are directed to a user requesting a webpage which mere instruction to implement an abstract idea on a computer or using a computer as a tool to perform an abstract idea.  Claim 23 is directed to gathering and examining data regarding an interaction which is an observation and considered abstract.  Claim 23 configures a webpage in response to a user communication and uses machine logic to implement the steps.  These additional elements are mere instructions to implement the abstract idea on a computer.  Claim 24 utilizes sensors to obtain product interaction data which amounts to using a computer a tool to perform an abstract idea.
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  With respect to claims 6 and 7, the use of touch sensitive material to gather information is well understood, routine and conventional.  This assertion is supported by Applicant’s own specification, paragraph 0037, wherein the touch sensitive material is described as a Google product.  Google’s Project Jacquard began in 2015 and was created to allow fabric to act as a touch interface.  With respect to claim 11 and 12 the use of a markup language well-understood, routine and conventional.  Applicant’s specification, paragraph 0041 describes the use of XML or JSON, for markup formatting which are conventional for data interchange as evidenced by the cited reference by Collins which explains the history and widespread use of extensible markup language to allow for easy exchange of data between systems.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 17, 18, 20, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi et al, US 2016/0086191 and Kayser et al, US 2015/0317682
As per claim 1, Fonzi et al teaches a method comprising: obtaining product interaction data, the product interaction data being in dependence on a user's interaction with an item within a venue (at least paragraphs 0048-0050 – the system obtains data representing customer interaction with a product in a store); examining data of the product interaction data, wherein the examining includes examining of data of the product interaction data to determine that the user has interacted with the item (0048-0053 – product data and customer behavior data is analyzed to determine if the customer touched, held or carried the product or if the customer was in proximity of the product for an amount of time) configuring a [communication] that specifies product information, wherein the configuring is based on the examining data of the product interaction data, and wherein the configuring is performed in response to a communication received from the user ([0048] as the mobile device is near a certain item, it sends signals (communications) so the system can send information about the item to the mobile device this pairing is described in [0042] the mobile device (user) sends signals (communications) in order for the device to receive information); and sending the configured [communication] to the user  (0036, 0048, 0053 – transmission of promotional information, specific ads or other information about products is sent to the customer).
While Fonzi et al teaches configuring a communication to be sent to a customer based on product interaction [0053] and further Fonzi describes the use of beacon technologies to communicate with mobile computing devices, there is no specific teaching of configuring a webpage to be sent to the customer.  Kayser et al teaches an advertising beacon that wirelessly broadcasts content such as web addresses to smart devices which are able to retrieve coupons, advertisements, product information, etc, [0005].  The advertising beacon of Kayser et al is located in a retail establishment wherein when a user smart device enters the range of the advertising beacon associated with a product or area of the retail establishment it receives a promotion or other information [0045].  In addition, the content transmitted from a beacon associated with a product could lead to the retailer’s website where the product is offered for online purchasing [0056].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Fonzi et al the ability to use beacon technology to send webpages to users as taught by Kayser et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 2, Fonzi et al teaches the method of claim 1, wherein the configuring, by machine logic, a [communication] includes configuring the [communication] to include one or more of: (i) additional information regarding a product, (ii) a location of a product in the venue, or (iii) a promotion that is predicted to result in the user purchasing a product based on a classification of interaction of the user with the item (at least paragraphs 0016, 0049, 0053 – additional information regarding a product, promotion for a product or other customized communications are sent to the user).  While Fonzi et al teaches configuring a communication to be sent to a customer based on product interaction [0053] and further Fonzi describes the use of beacon technologies to communicate with mobile computing devices, there is no specific teaching of configuring a webpage to be sent to the customer.  Kayser et al teaches an advertising beacon that wirelessly broadcasts content such as web addresses to smart devices which are able to retrieve coupons, advertisements, product information, etc, [0005].  The advertising beacon of Kayser et al is located in a retail establishment wherein when a user smart device enters the range of the advertising beacon associated with a product or area of the retail establishment it receives a promotion or other information [0045].  In addition, the content transmitted from a beacon associated with a product could lead to the retailer’s website where the product is offered for online purchasing [0056].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Fonzi et al the ability to use beacon technology to send webpages to users as taught by Kayser et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 4, Fonzi et al teaches the method of claim 1, wherein the examining, by machine logic, data of the product interaction data includes examining data to determine that a product interaction of the user belongs to one or more of classification selected from the group consisting of (a) baseline, (b) active), (c) held, (d) read, (e) measured, (f) carried, (g) carted, and (h) questioned, and wherein the configuring is based on the classification (0050, 0053 – describes the user holding (active, held) or carrying (carried) a product and also determine a user’s proximity to a product (active).  Fonzi et al does not expressly teach classification as baseline, read, measured, carted or questioned; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP [WP TypographicSymbols font/0x27] 2106.  

As per claim 17, Fonzi et al teaches a computer readable medium (0065) readable by one or more processing circuit and storing instructions for execution by one or more processors for performing a method comprising:
obtaining product physical interaction data, the product physical interaction data being in dependence on a user's interaction with an item within a venue (at least paragraphs 0048-0050 – the system obtains data representing customer interaction with a product in a store); 
examining data of the physical product interaction data, wherein the examining includes examining data of the product physical interaction data to determine that the user has physically interacted with the item (0048-0053 – product data and customer behavior data is analyzed to determine if the customer touched, held or carried the product or if the customer was in proximity of the product for an amount of time), wherein the examining of the product interaction data includes examining data of the product physical interaction data to determine a predicted interest level of the user in the item, wherein the examining of the product interaction data includes examining data of the product physical interaction data to determine a predicted interest level of the user in the item, wherein examining data of the product physical interaction data to determine a predicted interest level of the user in the item includes determining by the examining data of the product physical interaction data one or more classification of product interaction by the user with the item and providing the predicted interest level in dependence on the one or more classification ([0052] – the system generates a probability or level of interest in a product based on the customer interaction/physical proximity with an item);
configuring a [communication] that specifies product information, wherein the configuring is based on the examining data of the product physical interaction data, wherein the configuring is based on the predicted interest level so that content of a user interface defined by the configured [communication] that is normally undisplayed is displayed in responsively to the predicted interest level satisfying a threshold ([0053] the interaction is compared to a threshold, i.e., if the customer visited more than two times, or they spent more than 5 minutes with the product, the message is configured to be displayed in a certain way, inherent to a new message is that it would normally not be displayed until the message is sent) and wherein the configuring is performed in response to a communication received from the user ([0048] as the mobile device is near a certain item, it sends signals (communications) so the system can send information about the item to the mobile device this pairing is described in [0042] the mobile device (user) sends signals (communications) in order for the device to receive information); and sending the configured [communication] to the user  (0036, 0048, 0053 – transmission of promotional information, specific ads or other information about products is sent to the customer).
While Fonzi et al teaches configuring a communication to be sent to a customer based on product interaction [0053] and further Fonzi describes the use of beacon technologies to communicate with mobile computing devices, there is no specific teaching of configuring a webpage to be sent to the customer.  Kayser et al teaches an advertising beacon that wirelessly broadcasts content such as web addresses to smart devices which are able to retrieve coupons, advertisements, product information, etc, [0005].  The advertising beacon of Kayser et al is located in a retail establishment wherein when a user smart device enters the range of the advertising beacon associated with a product or area of the retail establishment it receives a promotion or other information [0045].  In addition, the content transmitted from a beacon associated with a product could lead to the retailer’s website where the product is offered for online purchasing [0056].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Fonzi et al the ability to use beacon technology to send webpages to users as taught by Kayser et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 18 is directed to the computer program product for implementing the method of claim 4 and Fonzi et al teaches a computer readable medium (0065) therefore the same art and rationale apply.

As per claim 20, Fonzi et al teaches a system comprising a memory; at lest one processor in communication with memory; and program instructions executable by one or more processors via the memory ([0058 – a computer system with processor that communicate with peripheral devices that include memory devices and [0065] instructions executable by a processor) to perform the method comprising:
obtaining product interaction data, the product interaction data being in dependence on a user's interaction with an item within a venue (at least paragraphs 0048-0050 – the system obtains data representing customer interaction with a product in a store); examining data of the product interaction data, wherein the examining includes examining of data of the product interaction data to determine that the user has interacted with the item (0048-0053 – product data and customer behavior data is analyzed to determine if the customer touched, held or carried the product or if the customer was in proximity of the product for an amount of time) configuring a [communication] that specifies product information, wherein the configuring is based on the examining data of the product interaction data, and wherein the configuring is performed in response to a communication received from the user ([0048] as the mobile device is near a certain item, it sends signals (communications) so the system can send information about the item to the mobile device this pairing is described in [0042] the mobile device (user) sends signals (communications) in order for the device to receive information); and sending the configured [communication] to the user  (0036, 0048, 0053 – transmission of promotional information, specific ads or other information about products is sent to the customer).
While Fonzi et al teaches configuring a communication to be sent to a customer based on product interaction [0053] and further Fonzi describes the use of beacon technologies to communicate with mobile computing devices, there is no specific teaching of configuring a webpage to be sent to the customer.  Kayser et al teaches an advertising beacon that wirelessly broadcasts content such as web addresses to smart devices which are able to retrieve coupons, advertisements, product information, etc, [0005].  The advertising beacon of Kayser et al is located in a retail establishment wherein when a user smart device enters the range of the advertising beacon associated with a product or area of the retail establishment it receives a promotion or other information [0045].  In addition, the content transmitted from a beacon associated with a product could lead to the retailer’s website where the product is offered for online purchasing [0056].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Fonzi et al the ability to use beacon technology to send webpages to users as taught by Kayser et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 24, Fonzi et al teaches the obtaining product interaction data includes obtaining with one or more sensors the product interaction data ([0026-0029] – sensors used to collect customer behavior data related to a product). 


Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi et al, US 2016/0086191 and Kayser et al, US 2015/0317682, in view of Schiffman et al, US 2014/0164190.
	As per claim 6, Fonzi et al teaches the method of claim 1, wherein the obtaining product interaction data includes obtaining product interaction data from a plurality of data sources, wherein the plurality of data sources include each of: (a) a computer device of the user; (b) the item (0048 – tracks user device for product interaction; 0052 – product with smart tag to collect information) but Fonzi et al fails to explicitly teach, while Schiffman er al teaches wherein the item comprises a touch sensitive material that produces an electrical signal available for processing in response to touch and wherein the obtaining product interaction data includes obtaining product interaction data from a plurality of data sources, wherein the plurality of data sources include each of: (c) an in venue video camera system (0053 – the interactive display makes use of sensors to detect if a user’s hand is touching a product; 0054 – the system uses a video camera to track user interactions).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Fonzi et al the ability to collect interaction data through a video camera as taught by Schiffman et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Fonzi et al teaches the method of claim 1, but fails to explicitly teach, while Schiffman et al teaches wherein the item comprises a touch sensitive material that produces an electrical signal available for processing in response to touch and wherein the obtaining product interaction data includes obtaining product interaction data from the item (0053 – the interactive display makes use of sensors to detect if a user’s hand is touching a product; 0054 – the system uses a video camera to track user interactions).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Fonzi et al the ability to collect interaction data through a video camera as taught by Schiffman et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi et al and Kayser et al in view of Haller, US 2004/0044580.
As per claim 11, Fonzi et al teaches the method of claim 1, wherein the examining, by machine logic, data of the product interaction data includes examining data of the product interaction data to [collect data] specifying information on the user's interaction with the item, wherein the information includes, product information, user identifying information, timing information specifying timing information, and classifying information specifying a classification of activity of the user during an interaction with the item ([0024-0026 and 0032] customer interaction data including product, user information and length of time are recorded and stored at a remote computing system for storage and analysis).   Fonzi et al does not explicitly teach providing a markup language data file.  Haller teaches a system that detects user interaction with an item and displays information to the user.  The system stores customer data in a precision markup language file [0064].  This interaction data is collected over a period of time and then analyzed for patterns.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Fonzi et al the ability to store interaction data in a markup language data file as taught by Haller since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Fonzi et al teaches the method of claim 1, wherein the examining, by machine logic, data of the product interaction data includes examining data of the product interaction data to [collect data] specifying information on the user's interaction with the item, wherein the information includes, product information, user identifying information, timing information specifying timing information, and classifying information specifying a classification of activity of the user during an interaction with the item, and wherein the method includes posting the [collected data] to an external location external from a computing node based system performing the examining ([0024-0026 and 0032] customer interaction data including product, user information and length of time are recorded and stored at a remote computing system for storage and analysis).   Fonzi et al does not explicitly teach providing a markup language data file.  Haller teaches a system that detects user interaction with an item and displays information to the user.  The system stores customer data in a precision markup language file [0064].  This interaction data is collected over a period of time and then analyzed for patterns.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Fonzi et al the ability to store interaction data in a markup language data file as taught by Haller since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi et al, US 2016/0086191 and Kayser et al, US 2015/0317682, in view of Blackhurst et al, US 2011/0191157.
As per claim 25, Fonzi et al fails to explicitly teach and while Kayser et al teaches broadcasting webpage based on characteristics of the users physical interaction with the item within the venue, the reference fails to explicitly teach the presentation of the configured webpage is performed with popup functionality.  Blackhurst et al teaches configuring an offer for a product using a pop-up window.  Since the combination of Fonzi et al and Kayser et al teach the configuration of a webpage based on characteristics of the user’s physical interaction with the item within the venue and sending the webpage to the user, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the webpage with popup functionality since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 9, 10, 23 are allowable over the prior art but remain rejected under 35 USC 101.  Claim 14-16, 19 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art, Fonzi et al, Kayser et al, Schiffman et al, Haller and Blackhurst et al taken alone or in combination, fail to teach:
With respect to claim 9: determine a predicted interest includes using a decision data structure that cognitively maps classifications of product interactions with predicted interest levels, and wherein the configuring is based on the predicted interested level so that content of configured webpage is expanded or restricted or expanded based on the determined predicted interest level  
With respect to claim 10: determine a predicted interest includes using a decision data structure that cognitively maps classifications of product interactions with predicted interest levels, and wherein the configuring is based on the predicted interested level so textual data of the configured webpage specifying parameters of a promotion is based on the predicted interest level.
With respect to claim 14: determine whether an interaction of the user belongs to a "read" classification, the "read" classification being indicated by a reading gesture of the user in the venue and wherein the examining, by machine logic, data of the product interaction data includes examining data to determine whether an interaction of the user belongs to a "measured" classification, the "measured" classification being indicated by a measuring gesture of the user in the venue, wherein the configuring, by machine logic, a webpage that specifies product information includes providing the configured webpage to provide first normally suppressed data based on the "read" classification being observed, and second normally suppressed data based on the "measured" classification being observed.
With respect to claim 15: determine whether an interaction of the user belongs to a first classification, the first classification being indicated by a first gesture of the user in the venue and wherein the examining, by machine logic, data of the product interaction data includes examining data to determine whether an interaction of the user belongs to a second classification, the second classification being indicated by a second gesture of the user in the venue, wherein the configuring, by machine logic, a webpage that specifies product information includes providing the configured webpage to provide first normally suppressed data based on the first classification being observed, and second normally suppressed data based on the second classification being observed.
With respect to claim 16: determine that a product interaction of the user belongs to one or more of classification selected from the group consisting of (a) baseline, (b) active), (c) held, (d) read, (e) measured, (f) carried, (g) carted, and (h) questioned, and wherein the configuring is based on the classification, wherein the examining by machine logic data of the product interaction data includes examining data of the product interaction data to determine a predicted interest level of the user in the product, wherein examining data of the product interaction data to determine a predicted interest includes using a decision data structure that cognitively maps classifications of product interactions with predicted interest levels, and wherein the configuring is based on the predicted interested level so that content of 4Application No.: 15/870,324Docket No.: END820161137US01 configured webpage is expanded or restricted or expanded based on the determined predicted interest level, wherein the examining, by machine logic, data of the product interaction data includes examining data of the product interaction data to provide a markup language file specifying information on the user's interaction with the item, wherein the information includes, product information, user identifying information, timing information specifying timing information, and classifying information specifying a classification of the activity of the user during an interaction with the item, and wherein the method includes posting the markup language data file to an external location external from a computing node based system performing the examining, and wherein the configuring, by machine logic, a webpage that specifies product information, is performed by a hosting system external to the computing node based system performing the examining.
With respect to claim 19: determine a predicted interest includes using a decision data structure that cognitively maps classifications of product interactions with predicted interest levels, and wherein the configuring is based on the predicted interested level so that content of configured webpage is expanded or restricted or expanded based on the determined predicted interest level, wherein the item comprises a touch sensitive material that produces an electrical signal available for processing in response to touch and wherein the obtaining product interaction data includes obtaining product interaction data from the item.
With respect to claim 22: a request for a webpage specifying a certain product, wherein the configuring is performed in response to a determination that a category of the item subject to physical interaction with by the user is of a category of the certain product, wherein the configuring is performed so that a count of popup windows on the configured webpage and content within the popup windows are in dependence on characteristics of the user's physical interaction with the item within the venue.
With respect to claim 23: second product physical interaction data being in dependence on a second user's physical interaction with an in venue item in common with the item; performing examining data of the second product physical interaction data, wherein the performing examining includes examining of data of the second product interaction data to determine that the second user has physically interacted with the in venue item; performing configuring of a second webpage that specifies product information, wherein the performing configuring is based on the performing examining data of the second product physical interaction data, and wherein the performing configuring is in response to a communication received from the second user; and sending the configured second webpage to the second user, wherein the second webpage is configured differently from the webpage in dependence on differences between (a) physical interactions by the user with the item, and (b) physical interactions by the second user with the in venue item.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683